Exhibit 10.28

 

PATENT LICENSE AND SETTLEMENT AGREEMENT

 

THIS PATENT LICENSE AND SETTLEMENT AGREEMENT (this “Agreement”) dated as of
July 25, 2006 (the “Effective Date”), is entered into between BIOSITE
INCORPORATED, a Delaware corporation (“Biosite”), having a place of business at
9975 Summers Ridge Road, San Diego, California 92121, and ROCHE DIAGNOSTICS
CORPORATION, an Indiana corporation, having a place of business at 9115 Hague
Road, PO Box 50457, Indianapolis, Indiana 46256, ROCHE DIAGNOSTICS
OPERATIONS, INC., a Delaware corporation with its principal place of business in
Indianapolis, Indiana, ROCHE DIAGNOSTICS GMBH, a German corporation with its
principal place of business in Mannheim, Germany, and CORANGE INTERNATIONAL,
LTD., a Bermuda corporation with a branch in Puerto Rico, (collectively
“Roche”).

 

W I T N E S S E T H :

 

WHEREAS, Biosite or its Affiliates own the Biosite Patent Rights (as defined
below).

 

WHEREAS, Roche or its Affiliates own the Roche Patent Rights (as defined below).

 

WHEREAS, each party desires to grant to the other party a fully-paid up,
nonexclusive license under such patent rights on the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

 

1.                                       DEFINITIONS

 

For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:

 

1.1                                 “Affiliate” shall mean any corporation or
other entity that is directly or indirectly controlling, controlled by or under
common control with a party. For the purpose of this definition, “control” shall
mean the direct or indirect ownership of at least fifty percent (50%) of the
shares of the subject entity entitled to vote in the election of directors (or,
in the case of an entity that is not a corporation, for the election of the
corresponding managing authority), or at least a fifty percent (50%) interest in
the income of such entity; provided that, if local law requires a minimum
percentage of local ownership, control shall be established by direct or
indirect ownership of one hundred percent (100%) of the maximum ownership
percentage that may, under such local law, be owned by foreign interests. For
the purpose of this Agreement, Genentech, Inc., 1 DNA Way, South San Francisco,
California 94080-4990, USA (“Genentech”) and Chugai Pharmaceutical Co., Ltd.,
1–1 Nihonbashi-Muromachi 2-Chome, Chuo-ku, Tokyo 103-8324, Japan (“Chugai”),
respectively, shall not be deemed an Affiliate of Roche, unless Roche opts for
the inclusion of Genentech and/or Chugai, by giving written notice to Biosite.

 

1.2                                 “Biosite Patent Rights” shall mean (a) those
certain patents listed on Exhibit A hereto; (b) all U.S. and foreign patents
that have issued or in the future issue from any patent

 

1

--------------------------------------------------------------------------------


 

applications claiming common priority to the patent applications from which the
patents of Exhibit A issued, including utility, model and design patents and
certificates of invention; and (c) all reissues, reexaminations, renewals,
extensions or additions to any patents identified in subpart (a) or (b) of this
Section 1.2.

 

1.3                                 “Biosite Product” shall mean any product
that if made, used, sold, offered for sale or imported absent the licenses
granted hereunder would infringe one or more Valid Claims of the Roche Patent
Rights.

 

1.4                                 “Patent Rights” shall mean the Biosite
Patent Rights and Roche Patent Rights.

 

1.5                                 “Pending Litigation” shall mean (a) Civil
Action No. 1:04-CV-01848-LJM-VSS in the United States District Court for the
Southern District of Indiana, and (b) Civil Action No. 04 CV 2381-B(LSP) in the
United States District Court for the Southern District of California.

 

1.6                                 “Product(s)” shall mean Biosite Product and
Roche Product, as applicable.

 

1.7                                 “Roche Patent Rights” shall mean (a) those
certain patents listed on Exhibit B hereto; (b) all U.S. and foreign patents
that have issued or in the future issue from any patent applications claiming
common priority to the patent applications from which the patents of Exhibit B
issued, including utility, model and design patents and certificates of
invention; and (c) all reissues, reexaminations, renewals, extensions or
additions to any patents identified in subpart (a) or (b) of this Section 1.7.

 

1.8                                 “Roche Product” shall mean any product that
if made, used, sold, offered for sale or imported absent the licenses granted
hereunder would infringe one or more Valid Claims of the Biosite Patent Rights.

 

1.9                                 “Valid Claim” shall mean a claim of an
issued and unexpired patent included within the applicable Patent Rights, that
either (1) has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which decision is no longer subject to appeal or other review, or (2) has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise.

 

2.                                       REPRESENTATIONS AND WARRANTIES

 

2.1                                 Mutual Representations. Each party hereby
represents and warrants to the other party as follows:

 

(a)                                  Corporate Existence. Such party is a
corporation duly organized, validly existing and in good standing under the laws
of the state or country in which it is incorporated.

 

(b)                                 Authorization and Enforcement of
Obligations. Such party (a) has the corporate power and authority and the legal
right to enter into this Agreement and to perform its obligations hereunder, and
(b) has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
party, and constitutes a legal, valid, binding obligation, enforceable against
such party in accordance with its terms.

 

2

--------------------------------------------------------------------------------


 

(c)                                  No Consents. All necessary consents,
approvals and authorizations of all governmental authorities and other persons
required to be obtained by such party in connection with this Agreement have
been obtained.

 

(d)                                 No Conflict. The execution and delivery of
this Agreement and the performance of such party’s obligations hereunder (a) do
not conflict with or violate any requirement of applicable laws or regulations,
and (b) do not conflict with, or constitute a default under, any contractual
obligation of it.

 

2.2                                 Patent Rights. Biosite represents and
warrants that it or its Affiliates are the sole owners of all right, title and
interest in and to the Biosite Patent Rights and have the right to grant the
license to Roche as set forth in this Agreement. Roche represents and warrants
that it or its Affiliates are the sole owners of all right, title and interest
in and to the Roche Patent Rights and have the right to grant the license to
Biosite as set forth in this Agreement. EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 2, NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT,
AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE.

 

3.                                       LICENSE GRANT

 

3.1                                 License Grants.

 

(a)                                  Subject to the terms and conditions of this
Agreement (including the provisions of Section 3.3 below), Biosite, on behalf of
itself and its Affiliates, hereby grants to Roche a worldwide, irrevocable
(except as provided in Section 8.2 below), perpetual, royalty-free, fully-paid
up, non-exclusive right and license (without the right to grant sublicenses
except to Affiliates as set forth in Section 3.2 below) under the Biosite Patent
Rights to make, have made, use, offer for sale, sell and import Roche Products,
and to practice any method, process or procedure in connection therewith.

 

(b)                                 Subject to the terms and conditions of this
Agreement (including the provisions of Section 3.3 below), Roche, on behalf of
itself and its Affiliates, hereby grants to Biosite a worldwide, irrevocable
(except as provided in Section 8.3 below), perpetual, royalty-free, fully-paid
up, non-exclusive right and license (without the right to grant sublicenses
except to Affiliates as set forth in Section 3.2 below) under the Roche Patent
Rights to make, have made, use, offer for sale, sell and import Biosite
Products, and to practice any method, process or procedure in connection
therewith.

 

(c)                                  The licenses granted herein shall include
the right to utilize a third party to develop, test, manufacture and import (but
not offer for sale or sell) such party’s Product.

 

3.2                                 Rights of Affiliates. Each party shall have
the right to sublicense the right and license granted to such party under
Section 3.1 to one or more of its Affiliates, provided that all such Affiliates
agree in writing to be bound by this Agreement to the same extent as such party.

 

3

--------------------------------------------------------------------------------


 

3.3                                 Effective Date of Licenses. With respect to
the licenses granted to Biosite under Section 3.1(b) above, said license shall
become effective only upon Biosite meeting its obligations under Sections 4.1,
5.4 and 5.6 below. With respect to the licenses granted to Roche under
Section 3.1(a) above, said license shall become effective only upon all Roche
entities that are a party to this Agreement meeting their respective obligations
under Sections 5.4 and 5.6 below.

 

4.                                       PAYMENT TO ROCHE

 

4.1                                 Payment. Within 90 days of the Effective
Date of this Agreement, Biosite shall pay to Roche Diagnostics Operations, Inc.
eight million five hundred thousand U.S. Dollars ($8,500,000). Payment shall be
made by wire transfer.

 

5.                                       RELEASES AND SETTLEMENT

 

5.1                                 Release. Each party, on behalf of itself and
its Affiliates, agents, representatives, directors, employees, attorneys,
advisors, insurers, successors and permitted assigns (collectively, the “Related
Parties”), hereby irrevocably (except as provided in Section 8 below)  covenants
not to sue, releases and discharges the other party and its Related Parties of
and from any and all claims, counterclaims, demands, actions, causes of action,
damages, liabilities, losses, payments, obligations, costs and expenses
(including, without limitation, attorneys’ fees and costs) (collectively, the
“Claims”) of any kind or nature, past, present or future, fixed or contingent,
direct or indirect, in law or equity, several or otherwise, known or unknown,
suspected or unsuspected, that arise from or relate in any way to any act, fact,
transaction, cause, matter, condition, occurrence or event whatsoever prior to
the effective date of this release with respect to Claims regarding infringement
or suspected infringement of such party’s Patent Rights. The foregoing release
is expressly intended to cover and include, without limitation, all claims,
past, present or future, known or unknown, suspected or unsuspected, which can
or may ever be asserted by successors or otherwise, as the result of the matters
herein released, or the effects or consequences thereof, subject to the
termination rights in Section 8 below. Each party hereby represents that it has
the power to bind its respective Related Parties to the terms and conditions set
forth in this Agreement as if such Related Parties were an original signatory to
this Agreement. The foregoing release shall not apply to a party’s obligations
required to be performed under this Agreement. This release shall become
effective with respect to Biosite and each of its Related Parties only upon
Biosite meeting its obligations under Sections 4.1, 5.4 and 5.6 below. This
release shall become effective with respect to each Roche entity that is a party
to this Agreement, and each of their respective Related Parties, only upon all
Roche entities that are a party to this Agreement meeting their respective
obligations under Sections 5.4 and 5.6 below.

 

5.2                                 Indemnity. Each party shall indemnify, hold
harmless and defend the other party and the other party’s Related Parties from
and against any and all third party claims, demands, actions or proceedings, or
threat thereof, and all losses, liabilities, damages, costs, expenses,
judgments, awards and settlements relating thereto (including without limitation
reasonable attorneys’ fees and costs) to the extent arising from or relating to
(a) any Claim released by such party under Section 5.1 above, or (b) a breach of
any representation, warranty or covenant by such party set forth in this
Agreement.

 

4

--------------------------------------------------------------------------------


 

5.3                                 Waiver. Each party, on behalf of itself and
its Related Parties, hereby irrevocably and forever waives all rights such party
may have arising under California Civil Code Section 1542 (or any analogous
requirement of law) with respect to the foregoing release. Each party
understands that Section 1542 provides that:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Each party acknowledges that it has been fully informed by its counsel
concerning the effect and import of this Agreement under California Civil Code
Section 1542 and other requirements of law and fully understands its terms and
their effect and that this is a full and final compromise, release and
settlement of all Claims as described in Section 5.1.

 

5.4                                 European Oppositions. Within ten (10) days
after the Effective Date of this Agreement, (a) Biosite shall file appropriate
papers with the European Patent Office to withdraw its opposition to Roche’s
European Patent No. 0 746 762, patent application No. 94920002.6, and (b) Roche
shall file appropriate papers with the European Patent Office to withdraw its
opposition to Biosite’s European Patent No. 0 821 794, patent application
No. 96913812.2.

 

5.5                                 Future Opposition. Biosite agrees that it
shall not file any opposition to any European patent claiming common priority
with Roche’s European Patent No. 0 746 762. Roche agrees that it shall not file
any opposition to any European patent claiming priority with Biosite’s European
Patent No. 0 821 794

 

5.6                                 Dismissal of Pending Litigation. Within five
(5) days after the Effective Date of this Agreement, the parties shall cause to
be completed, executed and filed with both the United States District Court for
the Southern District of Indiana and the United States District Court for the
Southern District of California a stipulated dismissal with prejudice of the
Pending Litigation consistent with this Agreement and in the form attached
hereto as Exhibits C and D, as appropriate. The parties shall cooperate and take
such further actions as necessary to effectuate the dismissal of such action(s)
on the terms hereof.

 

5.7                                 No Admission. This Agreement may be pleaded
as a full and complete defense to any Claim released under Section 5.1 above,
and may be used as the basis for an injunction against any such Claim which
may be prosecuted, initiated or attempted in violation of the terms hereof. The
parties acknowledge that this Agreement and the releases contained herein are
entered into in order to compromise and settle disputed claims, and to avoid the
expense of protracted litigation, without any concession or admission of
validity or invalidity or enforceability or nonenforceability of the Patent
Rights by any party, and without any acquiescence on the part of either party as
to the merit of any claim, defense, affirmative defense, counterclaim,
liabilities or damages related to the Patent Rights and/or the Pending
Litigation. Neither this Agreement nor any part thereof shall be, or be used as,
an admission of infringement or liability by anyone, at any time for any
purpose.

 

5.8                                 Attorneys Fees and Costs. Each party shall
be responsible for its own attorneys’ fees and costs, if any, in connection with
this Agreement and the Pending Litigation.

 

5

--------------------------------------------------------------------------------


 

6.                                       CONFIDENTIALITY

 

Roche and Biosite shall not disclose any terms or conditions of this Agreement
to any third party without the prior consent of the other party. Notwithstanding
the foregoing, Biosite is authorized to fulfill its reporting obligations as a
listed company, provided, that Biosite shall (i) seek, to the extent permitted
by law, confidential treatment for the terms hereof, and (ii) give Roche the
greatest practical prior written notice so as to permit Roche to take all
possible action to protect and/or safeguard its rights in the confidential
information. Furthermore, and notwithstanding the foregoing, Roche and Biosite
shall have the right to disclose the terms and conditions of this Agreement to
the extent that such disclosure is reasonably necessary in the following
instances:

 

(a)                                  informing the public of the grant of
license, and patents licensed, in this Agreement;

 

(b)                                 complying with an applicable law, regulation
of a governmental agency or order of a court of competent jurisdiction, or
responding to a subpoena or other lawful court process, including disclosure of
an unredacted copy of this Agreement in its entirety; and

 

(c)                                  disclosure to investment bankers,
investors, potential investors, auditors and potential business partners, each
of whom prior to disclosure must be bound by similar obligations of
confidentiality at least equivalent in scope to those set forth in this
Section 6; provided in each case that the disclosing party shall provide written
notice thereof to the other party and reasonable opportunity to object to such
disclosure or to request confidential treatment thereof, if available.

 

7.                                       PATENTS.

 

7.1                                 Control. Nothing in this Agreement shall
grant to a party any right to control the preparation, filing, prosecution,
maintenance or enforcement of the Patent Rights of the other party.

 

8.                                       TERMINATION

 

8.1                                 Expiration. This Agreement shall expire on
the expiration of the last to expire patent included within the Patent Rights.

 

8.2                                 Termination by Biosite. Biosite shall have
the right, upon written notice to Roche, to terminate Section 3.1(a) and the
releases granted to Roche and its Related Parties pursuant to Section 5.1 above
if Roche (a) directly or indirectly (whether alone, or in concert with or for
the benefit of any third party) challenges, opposes, seeks to invalidate or
render void or unenforceable all or a portion of the Biosite Patent Rights (or
purports to do any of the foregoing), through a declaratory judgment, provoking
or supporting an interference action, or any other action or proceeding, or
otherwise lends assistance to a third party to do any of the foregoing, except
to the extent required by applicable law, regulation, court order or bona fide
judicial process; or (b) attempts to enforce the Roche Patent Rights against
Biosite or any of its Affiliates. If Biosite terminates Sections 3.1(a) or 5.1
pursuant to this Section 8.2, the remainder of this Agreement shall remain in
full force and effect in accordance with its terms.

 

6

--------------------------------------------------------------------------------


 

8.3                                 Termination by Roche. Roche shall have the
right, upon written notice to Biosite, to terminate Section 3.1(b) and the
releases granted to Biosite and its Related Parties pursuant to Section 5.1
above if Biosite (a) directly or indirectly (whether alone, or in concert with
or for the benefit of any third party) challenges, opposes, seeks to invalidate
or render void or unenforceable all or a portion of the Roche Patent Rights (or
purports to do any of the foregoing), through a declaratory judgment, provoking
or supporting an interference action, or any other action or proceeding, or
otherwise lends assistance to a third party to do any of the foregoing, except
to the extent required by applicable law, regulation, court order or bona fide
judicial process, or (b) attempts to enforce the Biosite Patent Rights against
any Roche entity that is party to this Agreement or any of their respective
Affiliates. If Roche terminates Sections 3.1(b) or 5.1 pursuant to this
Section 8.3, the remainder of this Agreement shall remain in full force and
effect in accordance with its terms.

 

9.                                       LIMITATION OF LIABILITY

 

TO THE EXTENT ALLOWED BY APPLICABLE LAW AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITATION OF LIABILITY OR LIMITED REMEDY NEITHER PARTY
SHALL UNDER ANY CIRCUMSTANCES HAVE ANY LIABILITY WHATSOEVER FOR ANY INCIDENTAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES OF ANY KIND, OR ANY DAMAGES
FOR LOST REVENUES, PROFITS, BUSINESS OR DATA, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, EVEN IF SUCH PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES.

 

10.                                 MISCELLANEOUS

 

10.1                           Specific Performance. Each party hereby
acknowledges and agrees that in the event of any breach of this Agreement, the
parties that are not in breach will suffer irreparable injury, such that no
remedy at law will afford it adequate protection against, or appropriate
compensation for, such injury. Accordingly, each party hereby agrees that the
parties not in breach shall be entitled to specific performance of the breaching
party’s obligations under this Agreement, as well as such further injunctive
relief as may be granted by a court of competent jurisdiction. This Section 10.1
shall not be interpreted to preclude the availability of other forms of remedies
for breach of this Agreement, including, without limitation, monetary damages.

 

10.2                           Notices. Any consent, notice or report required
or permitted to be given or made under this Agreement by one of the parties
hereto to the other party shall be in writing, delivered by any lawful means to
such other party at its address indicated below, or to such other address as the
addressee shall have last furnished in writing to the addressor and (except as
otherwise provided in this Agreement) shall be effective upon receipt by the
addressee.

 

If to Biosite:

Biosite Incorporated

 

9975 Summers Ridge Road

 

San Diego, California 92121

 

Attention: President

 

With a copy to: Legal Dept.

 

7

--------------------------------------------------------------------------------


 

with a copy to:

Williams & Connolly, LLP

 

725 Twelfth St., N.W.

 

Washington, DC 20005

 

Attention: Bruce Genderson

 

 

If to Roche:

Roche Diagnostics Operations, Inc.

 

9115 Hague Road

 

PO Box 50457

 

Indianapolis, Indiana 46256

 

Attention: D. Michael Young

 

 

with a copy to:

Barnes & Thornburg LLP

 

11 South Meridian Street

 

Indianapolis, Indiana 46204

 

Attention: Paul B. Hunt

 

10.3                           Assignment. Neither party shall assign its rights
or obligations under this Agreement without the prior written consent of the
other party; provided, however, that either party may, without such consent,
assign this Agreement and its rights and obligations hereunder in connection
with the transfer or sale of all or substantially all of its business, or in the
event of its merger, consolidation, change in control or similar transaction.
Any permitted assignee shall assume all obligations of its assignor under this
Agreement.

 

10.4                           Applicable Law. This Agreement shall be governed
by and construed in accordance with the laws of the State of Indiana, without
regard to the conflicts of law principles thereof.

 

10.5                           Further Assurances. Each party agrees to take or
cause to be taken such further actions, and to execute, deliver and file or
cause to be executed, delivered and filed such further documents and
instruments, and to obtain such consents, as may be reasonably required or
requested in order to effectuate fully the purposes, terms and conditions of
this Agreement.

 

10.6                           Waivers and Amendments. No change, modification,
extension, termination or waiver of this Agreement, or any of the provisions
herein contained, shall be valid unless made in writing and signed by duly
authorized representatives of the parties hereto.

 

10.7                           Entire Agreement. This Agreement embodies the
entire agreement between the parties and supersedes any prior representations,
understandings and agreements between the parties regarding the subject matter
hereof. There are no representations, understandings or agreements, oral or
written, between the parties regarding the subject matter hereof that are not
fully expressed herein.

 

10.8                           Construction of this Agreement. The parties
hereto have cooperated in the drafting and preparation of this Agreement.
Therefore, none of the parties shall be deemed the drafter of this Agreement for
the purpose of interpreting or construing any of the provisions hereof.

 

10.9                           Severability. Any of the provisions of this
Agreement which are determined to be invalid or unenforceable in any
jurisdiction shall be ineffective to the extent of such invalidity or

 

8

--------------------------------------------------------------------------------


 

unenforceability in such jurisdiction, without rendering invalid or
unenforceable the remaining provisions hereof and without affecting the validity
or enforceability of any of the terms of this Agreement in any other
jurisdiction.

 

10.10                     Waiver. The waiver by either party hereto of any right
hereunder or the failure to perform or of a breach by the other party shall not
be deemed a waiver of any other right hereunder or of any other breach or
failure by said other party whether of a similar nature or otherwise.

 

10.11                     Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

BIOSITE INCORPORATED

ROCHE DIAGNOSTICS CORPORATION

 

 

 

 

By

/s/ Kim D. Blickenstaff

 

By

(Illegible)

 

 

 

 

 

 

 

Title

Chairman and CEO

 

Title

Vice President

 

 

 

 

 

ROCHE DIAGNOSTICS OPERATIONS,
INC.

CORANGE INTERNATIONAL, LTD.

 

By

/s/ C. George Burch

 

By

/s/D. Michael Young

 

 

 

Title

Director

 

Title

Assistant Secretary

 

 

 

By

/s/ John S.T. Stout

 

 

 

 

Title

Director

 

ROCHE DIAGNOSTICS GMBH

 

 

 

 

 

By

(Illegible)

 

 

 

 

Title

Head Legal Business

 

 

 

 

 

 

By

(Illegible)

 

 

 

 

 

 

Title

Director & Senior Patent Attorney

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Biosite Patent Rights

 

 

U.S. Patent No. 5,795,725

 

U.S. Patent No. 6,174,686

 

U.S. Patent No. 6,939,678

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

Roche Patent Rights

 

 

U.S. Patent No. 4,816,224

 

U.S. Patent No. 5,366,609

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

Biosite Dismissal

 

 

[SEE ATTACHED]

 

13

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

 

BIOSITE INCORPORATED, a Delaware
corporation,

 

Case No. 04 CV 2381-B(LSP)

 

 

 

 

Plaintiff,

 

[PROPOSED] ORDER

 

 

 

 

v.

 

 

 

 

 

ROCHE DIAGNOSTICS CORPORATION,
an Indiana Corporation; and ROCHE
DIAGNOSTICS GMBH, a German
corporation,

 

 

 

 

 

Defendants.

 

 

 

 

 

 

 

 

 

ROCHE DIAGNOSTICS CORPORATION,
an Indiana Corporation; and ROCHE
DIAGNOSTICS GMBH, a German
corporation,

 

 

 

 

 

Counterclaim Plaintiffs,

 

 

 

 

 

 

 

v.

 

 

 

 

 

BIOSITE INCORPORATED, a Delaware
corporation,

 

 

 

 

 

Counterclaim Defendant.

 

 

 

 

 

Pursuant to the joint Stipulation of Dismissal with Prejudice as executed by all
parties to this case and filed with this Court, it is therefore

 

CASE NO. 04 04 CV 2381-B(LSP)

 

14

--------------------------------------------------------------------------------


 

ORDERED that all claims and counterclaims in the above-captioned case are
dismissed with prejudice, the parties to bear their own attorneys’ fees and
costs.

 

 

So Ordered, this                   day of                        , 2006.

 

 

Judge, United States District Court for the Southern District of California

 

15

--------------------------------------------------------------------------------


 

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

BIOSITE INCORPORATED, a Delaware
corporation,

 

Case No. 04 CV 2381-B(LSP)

 

 

 

 

Plaintiff,

 

STIPULATION OF DISMISSAL

 

 

WITH PREJUDICE

 

v.

 

 

 

 

 

ROCHE DIAGNOSTICS CORPORATION,
an Indiana Corporation; and ROCHE
DIAGNOSTICS GMBH, a German
corporation,

 

 

 

 

 

Defendants.

 

 

 

 

 

 

 

 

 

ROCHE DIAGNOSTICS CORPORATION,
an Indiana Corporation; and ROCHE
DIAGNOSTICS GMBH, a German
corporation,

 

 

 

 

 

Counterclaim Plaintiffs,

 

 

 

 

 

 

 

v.

 

 

 

 

 

BIOSITE INCORPORATED, a Delaware
corporation,

 

 

 

 

 

Counterclaim Defendant.

 

 

 

 

 

Pursuant to Fed. R. Civ. P. 41, Plaintiff Biosite Incorporated (“Biosite”), and
Defendants, Roche Diagnostics Corporation and Roche Diagnostics GmbH (“Roche”),
by and through their attorneys, stipulate and agree that all claims filed by
Biosite against Roche in the above-captioned case, and all counterclaims filed
by Roche against Biosite in the above-captioned case, are hereby dismissed with
prejudice. The parties will bear their own costs and attorneys’ fees.

 

16

--------------------------------------------------------------------------------


 

Respectfully Submitted,

 

 

 

 

 

 

 

 

 

Kent M. Walker (173700)

Jeffrey D. Lewin

COOLEY GODWARD LLP

SULLIVAN, HILL, LEWIN, REZ &

4401 Eastgate Mall

ENGEL

San Diego, CA 92121

550 West C Street

 

Suite 1500

Bruce R. Genderson

San Diego, CA 92101

Thomas H. L. Selby

 

Aaron P. Maurer

Daniel Albers

Rebecca S. LeGrand

Mark Hagedorn

WILLIAMS & CONNOLLY LLP

Sendil Devadas

725 12TH St. NW

BARNES & THORNBURG LLP

Washington, DC 20005

One North Wacker Drive

 

Suite 4400

Attorneys for Plaintiff

Chicago, Illinois 60606

 

 

 

Attorneys for Defendants

 

17

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

Roche Dismissal of Litigation

 

[SEE ATTACHED]

 

18

--------------------------------------------------------------------------------


 

IN THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION

 

 

 

)

 

ROCHE DIAGNOSTICS CORPORATION, ROCHE

)

 

DIAGNOSTICS OPERATIONS, INC., ROCHE

)

 

DIAGNOSTICS GMBH,

)

 

and CORANGE INTERNATIONAL, LTD.,

)

CIVIL ACTION NO.

 

)

1:04-CV-01848-LJM-VSS

 

Plaintiff,

)

 

 

v.

)

 

 

)

 

BIOSITE INCORPORATED,

)

 

 

)

 

 

Defendant.

)

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Fed. R. Civ. P. 41, Plaintiffs Roche Diagnostics Corporation, Roche
Diagnostics Operations, Inc., Roche Diagnostics GmbH, and Corange International,
Ltd. (“Roche”), and Defendant Biosite Incorporated (“Biosite”), by and through
undersigned counsel, stipulate and agree that all claims filed by Roche against
Biosite in the above-captioned case, and all counterclaims filed by Biosite
against Roche in the above-captioned case, are hereby dismissed with prejudice.
The parties will bear their own costs and attorneys’ fees.

 

A proposed form of order is submitted herewith.

 

19

--------------------------------------------------------------------------------


 

Dated:  July          , 2006

 

Respectfully Submitted,

 

By

 

 

 

 

 

 

 

 

Stephen E. Arthur

 

Donald E. Knebel

Raymond A. Basile

 

Larry A. Mackey

HARRISON & MOBERLY, LLP

 

Paul B. Hunt

135 North Pennsylvania Street

 

Helen K. Geib

Suite 210

 

BARNES & THORNBURG LLP

Indianapolis, IN 56204

 

11 South Meridian St.

 

 

Indianapolis, IN 46204

Bruce R. Genderson

 

 

Thomas H. L. Selby

 

Brent A. Harris

Aaron P. Maurer

 

ROCHE DIAGNOSTICS

Rebecca S. LeGrand

 

OPERATIONS, INC.

WILLIAMS & CONNOLLY LLP

 

9115 Hague Road

725 12TH St. NW

 

Indianapolis, IN 46250

Washington, DC 20005

 

 

 

 

Attorneys for Roche Diagnostics Corporation,

Attorneys for Defendant

 

Roche Diagnostics Operations, Inc., Roche

Biosite Incorporated

 

Diagnostics GmbH, and Corange International,

 

 

Ltd.

 

20

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION

 

 

 

)

 

ROCHE DIAGNOSTICS CORPORATION, ROCHE

)

 

DIAGNOSTICS OPERATIONS, INC., ROCHE

)

 

DIAGNOSTICS GMBH,

)

 

and CORANGE INTERNATIONAL, LTD.,

)

CIVIL ACTION NO.

 

)

1:04-CV-01848-LJM-VSS

 

Plaintiff,

)

 

 

v.

)

 

 

)

 

BIOSITE INCORPORATED,

)

 

 

)

 

 

Defendant.

)

 

 

 

 

 

[PROPOSED] ORDER

 

Pursuant to the joint Stipulation of Dismissal with Prejudice as executed by all
parties to this case and filed with this Court, it is therefore

 

ORDERED that all claims and counterclaims in the above-captioned case are
dismissed with prejudice, the parties to bear their own attorneys’ fees and
costs.

 

 

 

 

 

 

 

Date

 

United States District Judge

 

21

--------------------------------------------------------------------------------

 